Citation Nr: 1042941	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  04-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss 
of use of the right hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and December 2003 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota that granted service connection and assigned 
a 10 percent rating for a right hand disability (residuals of 
Bennett's fracture of the right thumb), effective October 7, 
2002.

The Veteran testified at a hearing before the Board in February 
2006.  The case was remanded by the Board for additional 
development in April 2006.  

A June 2006 rating decision assigned a temporary 100 percent 
rating based on the provisions governing surgical treatment, 
effective October 14, 2004, and a 20 percent rating, effective 
December 1, 2004.  However, as those awards did not constitute a 
complete grant of the benefits sought on appeal, the claim 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2006, the Board denied the Veteran's claim for an 
initial increased rating.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims.  The 
Court issued a January 2009 Memorandum Decision affirming the 
Board's denial of the Veteran's claim for an increased rating, 
but remanding for consideration of the issue of entitlement to 
special monthly compensation.  

The Veteran's claim was remanded by the Board for additional 
development in April 2010. 


FINDING OF FACT

Acts such as grasping and manipulation of the right hand would be 
equally served by an amputation stump at a site of election below 
the elbow with use of a suitable prosthetic appliance.



CONCLUSION OF LAW

The criteria for special monthly compensation based on loss of 
use of the right hand have been met. 38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notice and assistance to claimants in 
order to help them substantiate their claims.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010).  
However, that duty is not applicable where further assistance 
would not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(West 2002 & Supp. 2010).  In view of the Board's favorable 
decision and grant of the benefit sought on appeal in this 
instance, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Entitlement to SMC for loss of use of the right hand is warranted 
for certain service-connected disabilities, to include loss of 
use of one hand.  38 U.S.C.A. §§ 1114(k) (West 2002); 38 C.F.R. § 
3.350 (2010).

The term loss of use of a hand or foot is defined as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether acts such as 
grasping and manipulation in the case of the hand could be 
accomplished equally well by an amputation stump with prosthesis.  
An example which constitutes loss of use of a foot or hand is 
extremely unfavorable ankylosis of two major joints of an 
extremity.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2010).

At a June 2010 VA examination, the Veteran reported moderate to 
severe stabbing pain, stiffness, cramping, loss of strength, and 
decreased range of motion.  Following a physical examination, the 
examiner diagnosed the Veteran with healed Bennett's fracture of 
the right thumb with symptomatic arthritis and decreased range of 
motion of the right wrist related to the right hand disability.  
The examiner noted that the Veteran had a lot of debility related 
to the right hand and it was extremely painful for him to 
complete the examination without backing away in severe pain.  
The examiner reported that the Veteran had to do a lot of 
manipulation of the right hand himself in order for the examiner 
to properly examine the hand.  The examiner indicated that there 
was atrophy shown in the right hand which indicated lack of use.  
The examiner concluded, following review of the claims file and 
physical examination of the Veteran, that the Veteran had lost 
enough functional capability of the right hand that he would not 
be able to use his right hand in any job capacity including 
sedentary work.  The examiner noted that without an amputation 
and prosthetic placement it was extremely difficult to know 
whether the Veteran's right hand disability resulted in a loss 
copmarable to a level where no affective function remains other 
than that which could be accomplished equally well by an 
amputation stump at the site of the election below the elbow with 
use of a suitable prosthetic appliance.  However, the examiner 
ultimately concluded that it was at least as likely as not that 
the Veteran's right hand condition decreased in function with 
associated loss of strength, decreased range of motion, and 
chronic pain such that the function might be the same as if he 
were using a prosthetic replacement. 

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the evidence of record shows that the Veteran's right 
hand disability results in no effective remaining function other 
than that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance.  The June 2010 VA examiner 
provided a positive medical opinion on this question.  
Consequently, the Board finds that entitlement to special monthly 
compensation based on loss of use of the right hand is warranted 
and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to special monthly compensation based on loss of use 
of the right hand is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


